Exhibit 10







[finra heading]
















OTCBB Delinquency Notification

ISSUER NAME: NextFit, Inc. (the “Company”)

SYMBOL(s): NXTZ

NOTIFICATION DATE: 4/16/2010




The Company is delinquent with respect to the filing(s) listed below. As such,
the Company is not current in its reporting obligations. Pursuant to NASD Rule
6530, unless the delinquent filing has been received and time stamped by the
Commission's EDGAR system by 5:30 p.m. EST on 5/17/2010, the securities of the
Company will not be eligible for quotation on the OTC Bulletin Board (“OTCBB”)
and therefore, will be removed. 1, 2




Filing Type  - Period End Date

Filing Due Date

Exp. of 12b- 25 Grace Period

Daily List

Date

Rule 6530 Grace Period Exp. Date 3

Reason

10-K – 12/31/2009

3/31/2010

4/15/2010

4/16/2010

5/17/2010

Delinquent




The Daily List Date noted above is the date the delinquency appeared on the
OTCBB Daily List. In addition, a fifth character “E” was appended to the
Company's securities on the first business day after the delinquency
notification appeared on the Daily List.







_________________________

1 For a security to be eligible for quotation on the OTCBB, NASD Rule 6530
requires, in part, that the issuer of the security is required to file reports
with the Securities and Exchange Commission (the “Commission”), pursuant to
Section 13 or 15(d) of the Securities Exchange Act of 1934 (“Act”), Section
12(g)(2)(G) of the Act, or that the issuer of the security is a bank or savings
associations (or holding company for such entities) that is not required to file
reports with the Commission and, instead, makes filings with its applicable
regulator. In addition to the foregoing, the issuer of the security must be
current in its reporting obligations, subject to a 30 or 60 day grace period, as
applicable. An OTCBB issuer will be deemed delinquent in its reporting
obligations if the issuer fails to make a required filing when due or has filed
an incomplete filing. In order for a filing to be complete, it must contain all
required certifications and have been reviewed or audited as applicable, by an
accountant registered with the Public Company Accounting Oversight Board.




2 Pursuant to SEC Rule 13 “all filings submitted by direct transmission
commencing on or before 5:30 p.m. Eastern Standard Time or Eastern Daylight
Saving Time, whichever is currently in effect, shall be deemed filed on the same
business day, and all filings submitted by direct transmission commencing after
5:30 p.m. Eastern Standard Time or Eastern Daylight Saving Time, whichever is
currently in effect, shall be deemed filed as of the next business day.”




3 Pursuant to Rule 6530, the grace period expiration date is either 30 or 60
calendar days following publication on the OTCBB Daily List, depending on the
type of issuer. However, the securities of a company will be removed from the
OCTBB the third time that the Company does not file by the due date (including
the applicable 12b-25 grace period) in a two-year period, without the benefit of
any grace period for the third delinquency.





--------------------------------------------------------------------------------

Exhibit 10




Page 2




If at any time prior to the grace period expiration date the Company can
demonstrate compliance with Rule 6530, the Company should contact the Staff at
240-386-6640.




The Company may request a review by a FINRA Hearing Officer of the determination
that an issuer's security is ineligible for quotation under this Rule 6530.
Please note that Hearing Officers do not have authority to grant extensions of
time for companies to file delinquent commission reports. A Hearing Officer is
limited to determining whether the Staff determination is in error as to a
Company's compliance with the NASD Rule 6530.




If the Company wishes to appeal, it must request a hearing and simultaneously
submit a hearing fee of $4,000, by wire transfer only, to FINRA. Follow the
instructions for payment on the attached form. The hearing request must be sent
to OHOcasefilings@finra.org, and must be received by the Office of Hearing
Officers before 4.00 pm Eastern Standard Time on the day before the grace period
expires. The hearing request should not contain arguments in support of the
Company's position. Acceptable evidence of payment is bank confirmation of the
wire transfer.3




A hearing request will stay the removal of the Company's securities from the
OTCBB, pending the Hearing Officer's decision, but only if it is accompanied by
evidence/receipt of a wire transfer in the amount of $4,000.




If the Company does not timely appeal the Staff determination to a Hearing
Officer and provide evidence/receipt of payment, the removal announcement will
be posted on the Daily List at http://www.QTCBB.com at approximately 2:00 p.m.
on 05/18/2010. The Company's securities will be removed effective 05/19/2010.




Any OTCBB issuer that is delinquent in its reporting obligations three times in
a 24-month period and/or is actually removed from the OTCBB for failure to file
two times in a 24-month period is ineligible for quotation on the OTCBB for a
period of one year.5 In this regard, the Company has been delinquent 1 time(s)
in the past 24-month period as follows:




Filing Type

Period

End Date

Status

10-K

12/31/2009

Pending




If you have any questions, please call the OTCBB Hotline at 240-386-6640.







________________________________

4 if e-mail or PDF functionality is unavailable, a request and/or evidence of
payment may be faxed to the Office of Hearing Officers at 202-303-3998.

5 The limitation on OTCBB eligibility for issuers that are repeatedly late in
filing required reports will apply to filings for periods ending on or after
October 1, 2005.





--------------------------------------------------------------------------------

Exhibit 10




OTCBB Hearing Payment Form







The $4,000 hearing fee must be paid concurrently with the hearing request, and
evidence/receipt of payment must accompany the company's request for a hearing.
Evidence of payment consists of a bank's confirmation of the wire transfer.
Evidence of payment should be sent along with the electronic request for a
hearing in PDF form to OHOcasefilings@ finra.org, or in the alternative, by fax
to 202-303-3998.




The payment itself should be wired to the account noted below.




To Send Payment by Wire:  Please use the following account information. Provide
the Company name, the Company issue symbol, and note that the fee is for an
OTCBB hearing. Otherwise, the payment may not be properly credited for a
hearing.




By Federal Reserve Wire

FINRA

Bank Address:

Philadelphia, PA

SWIFT Number:

MELNUS3P

ABA Number:

031000037

Account Name:

FINRA

Account Number:

8-234338

Reference:

GL # 5500190 - [security symbol]

COMPANY NAME

SYMBOL

ADDRESS

ADDRESS

 

REMITTER NAME

 

IF NOT THE SAME AS THE COMPANY)



